To compel respondent to hear and determine amount due for taxes on certain lands and enter a decree therefor.
Granted March 9, 1892.
The objection made was that the paper in which publication had been made was not a newspaper published in the county, within the statute. • It appeared that the newspaper was published as the Roscommon Democrat; that its office was in that county, and that the papers, although printed elsewhere, came to the office in bulk, and were addressed and distributed through the postoffice at that place.